Citation Nr: 0323810	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include a recurrent pneumothorax with associated 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, finding that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for sarcoidosis.  The veteran appealed, 
and the Board in an August 2000 decision reopened the claim.  
The Board then remanded for further development.  

The veteran in November 1999 testified before the Board 
member who signed the August 2000 decision.  A transcript of 
the hearing testimony is contained in the claims folder.  The 
Veterans Law Judge before whom the veteran testified has 
since retired.  The veteran was accordingly sent a letter in 
July 2003 informing him that the case was reassigned to 
another Veterans Law Judge, and he was afforded an 
opportunity for a new hearing.  The veteran did not reply.  
As noted in the July 2003 letter, the Board will now assume 
that no further hearing before a Veterans Law Judge is 
desired prior to Board adjudication of the veteran's claim.  


FINDING OF FACT

The preponderance of the evidence is to the effect that the 
veteran developed a respiratory disorder, to include 
recurrent pneumothorax with associated sarcoidosis, in 
service.


CONCLUSION OF LAW

A respiratory disorder, to include residuals of a recurrent 
pneumothorax with associated sarcoidosis, was incurred in-
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what evidence is to be 
provided by the claimant, and what evidence VA will attempt 
to obtain on behalf of the claimant.

In this case, a complete grant of the benefit sought - 
service connection for a respiratory disorder, to include 
recurrent pneumothorax with associated sarcoidosis - is 
granted.  Hence, there is no reasonable possibility that 
additional development will further the veteran's claim.  

Merits-Based Analysis - Claim for Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Certain diseases, to include pulmonary sarcoidosis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In this case, 
however, sarcoidosis was not manifested within the first 
post-service year, and hence service connection on that 
presumptive basis is not warranted.  

Service medical records are without recorded findings or 
treatment for pneumothorax, sarcoidosis or other any 
significant respiratory disorder.  As the veteran concedes in 
statements and testimony before the Board in November 1999, 
he had no treatment for symptoms potentially attributable to 
sarcoidosis prior to his spontaneous pneumothorax in April 
1970, approximately 20 months following his separation from 
service in August 1968.  In April 1970, he was hospitalized 
at Overlook Hospital for spontaneous pneumothorax of the 
right lung.  A complete right lung collapse required a chest 
tube.  

Thereafter including in 1971, the veteran experienced 
multiple episodes of pneumothorax of the left lung.  
Following another spontaneous left pneumothorax in December 
1975, the veteran was treated by Robert P. Margie, M.D.  A 
reticular nodular pattern had developed on X-ray and a 
partial left thoracotomy was performed, with tissue analysis 
revealing noncaseating granulamtous inflammation consistent 
with sarcoidosis.  

A private medical assessment by P. Goodluck, M.D., in 
February 1976 was of a moderate degree of restrictive lung 
disease, with reduced lung volumes and mild hypoxemia.  
Further private treatment records from 1976 and 1977 show 
clearing of restrictive disease.  

In July 2001, a VA respiratory examination for compensation 
purposes was conducted.  The examiner noted the veteran's 
service and post-service history, including of treatment for 
multiple spontaneous pneumothorax beginning approximately 20 
months post service, and of treatment for sarcoidosis from 
December 1975.  The examiner noted July 2001 X-rays showing 
previous sternotomy, diminished left lung volume, left lower 
lobe sutures, an absent left fifth rib, and a blunted left 
costophrenic angle.  Pulmonary function tests in July 2001 
showed a mildly restrictive lung disorder with no 
bronchodilator response and normal diffusion capacity.  The 
examiner opined that the veteran's history of spontaneous 
pneumothorax beginning shortly after service was consistent 
with the later-diagnosed sarcoidosis, concluding that in all 
probability these were a single disease process.  The 
examiner further concluded that it was probable that the 
sarcoidosis was present from the veteran's period of service.  
This opinion corroborates the opinions offered by Charles J. 
Wittman, M.D., Jr., in July 1976 and November 1999.

The veteran's medical records as a whole are consistent with 
the medical findings noted by the July 2001 VA examiner, and 
present no contradiction of the VA examiner's conclusions.  
Accordingly, service connection for a respiratory disorder, 
to include recurrent pneumothorax with associated 
sarcoidosis, is granted. 


ORDER

Service connection for a respiratory disorder, to include 
recurrent pneumothorax with associated sarcoidosis, is 
granted.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

